Citation Nr: 0624113	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  02-03 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for entitlement to death benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel



INTRODUCTION

The veteran, who reportedly served on active duty from August 
1964 to November 1967, died in September 1997.  The 
appellant-claimant claims to be the surviving spouse of the 
veteran based upon a common law marriage.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 decision by the 
Department of Veterans Affairs (VA) Des Moines, Iowa, 
Regional Office (RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO, and 
VA's duty of notification to the claimant of required 
information and evidence and its duty to assist a claimant in 
obtaining all evidence necessary to substantiate her claim 
have been fully met.

2.  The appellant and the veteran were divorced in June 1991.  

3.  The appellant and veteran resided together intermittently 
in the State of Iowa from late 1993 until the veteran's death 
in September 1997.

4.  The appellant and veteran did not have a present 
intention and mutual agreement to be married between the date 
of their divorce in June 1991 and the date of the veteran's 
death in September 1997.  





CONCLUSION OF LAW

The requirements for a valid common law marriage between the 
appellant and veteran have not been met; she and the veteran 
did not have a "deemed valid" common law marriage; thus, she 
is not entitled to recognition as the veteran's surviving 
spouse for purposes of VA death benefits.  38 U.S.C.A. §§ 
103, 5103, 5103A, 5107(b) (West 1991 & Supp. 2005); 38 C.F.R. 
§§ 3.1, 3.50, 3.52, 3.205 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking entitlement to survivors benefits as 
the surviving spouse of the veteran.  She contends that she 
was the common law spouse of the veteran at the time of his 
death in the state of Iowa.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, in order to 
facilitate understanding of its decision a factual summary 
and the pertinent laws and VA regulations applicable to the 
issue will be set forth.  Finally, the Board will present an 
analysis of the appellant's claim.

Veterans Claims Assistance Act 
VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In this regard, the Board notes that in 
correspondence dated in February 2006, the RO advised the 
appellant of VA's duties under the VCAA and the delegation of 
responsibility between VA and the appellant in procuring the 
evidence relevant to her claim, including which portion of 
the information and evidence was to be provided by the 
appellant and which portion VA would attempt to obtain on 
behalf of the appellant.  Quartuccio, 16 Vet. App. at 187.  

Further, the RO provided the appellant with copies of the 
March 2001 administrative decision, the May 2001 statement of 
the case, a March 2002 supplemental statement of the case, 
and a December 2005 supplemental statement of the case, which 
included a discussion of the facts of the claim, notification 
of the bases of the decision, and a summary of the evidence 
used to reach the decision.  The May 2001 statement of the 
case, March 2002 supplemental statement of the case, and 
December 2005 supplemental statement of the case provided the 
appellant with notice of all the laws and regulations 
pertinent to her claim and those pertinent to the 
implementation of the VCAA.  

It is also noted that during the course of this appeal, the 
United States Court of Appeals for Veterans Claims (Court or 
CAVC) handed down Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  In Pelegrini II, the Court reaffirmed 
that the enhanced duty to notify provisions under the VCAA 
should be met prior to an initial unfavorable agency of 
original jurisdiction (AOJ) decision on the claim.  In the 
instant appeal, the appellant was not provided with such 
notice prior to the initial unfavorable administrative 
decision.  Notwithstanding, the appellant has been provided 
with every opportunity to submit evidence and argument in 
support of her claim and to respond to VA notices.  Moreover, 
the appellant was provided with notice of the VCAA prior to 
the transfer of the claim to the Board for its final 
disposition.  Therefore, to decide the appeal would not be 
prejudicial error to the appellant.

The Board also notes that the February 2006 VCAA notice did 
not contain a specific request for the appellant to provide 
any evidence in the appellant's possession that pertained to 
the claim.  38 C.F.R. § 3.159(b)(1) (2005).  Notwithstanding, 
throughout the course of this appeal, the RO in various 
correspondence, including the administrative decision, 
statement of the case, and supplemental statements of the 
case asked the appellant for all the information and evidence 
necessary to substantiate her claim - that is, evidence of 
the type that should be considered by VA in assessing her 
claim.  A generalized request in the initial VCAA notice for 
any other evidence pertaining to the claim would have been 
superfluous and unlikely to lead to the submission of 
additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case, the omission of the request for "any evidence in 
the claimant's possession that pertains to the claim" in the 
initial notice did not harm the appellant, and it would be 
legally proper to render a decision in the case without 
further notice under the regulation.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), reversed on other grounds, No. 05-
7157 (Fed. Cir. April 5, 2006).

It is significant to note that correspondence was received 
from the appellant in February 2006 in response to the VCAA 
notice, in which the appellant indicated that she had no more 
information or evidence to give VA to substantiate her claim.  
The Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

It is noted that during the course of the development of the 
appellant's claim, the veteran's claims file was lost while 
in transit from the RO to the Board.  Although the RO was 
unable to reconstruct most of the evidence in support of the 
appellant's claim, there was available the March 2002 
supplemental statement of the case that discussed what 
appears to have been all of the physical evidence of record 
prior to the appeal being certified to the Board.  The Board 
finds that the RO undertook a reasonably exhaustive search 
for the veteran's claims file, and that any further efforts 
are not justified.  Notwithstanding, the Board finds that 
such circumstances are comparable to a case involving the 
issue of service connection in which a veteran's service 
medical records are missing.  As such, the Board recognizes 
its heightened duty to explain its findings and conclusions 
and to consider the benefit of the doubt in such cases.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  The Board will proceed in 
that manner.  

The Board notes that the RO afforded the appellant a 
pertinent hearing before a hearing officer in March 2002.  
The transcript of that hearing is contained in the rebuilt 
claims file.  There is no indication that additional hearing 
is necessary for the fair adjudication of the appellant's 
claim.  38 U.S.C.A. § 5103A.  

The appellant has not made the RO or the Board aware of any 
other evidence relevant to her appeal that either needs to be 
or can be obtained.  It does not appear that there are any 
additional records to be requested or obtained.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to her 
claim of entitlement to recognition as the surviving spouse 
of the veteran.  

Factual Background

As noted above, the veteran's claims file was lost while in 
transit from the RO to the Board.  Although the RO was unable 
to reconstruct most of the evidence in support of the 
appellant's claim, there was available the March 2002 
supplemental statement of the case that discussed what was 
apparently all of the physical evidence of record prior to 
the appeal being certified to the Board.  The evidence 
described in that document appears consistent with the 
appellant's description of events, and the appellant has not 
challenged the accuracy of the descriptions of that evidence.  
As such, the evidence and other documents of record supports 
the following factual summary:  

The veteran died in September 1997.  His death certificate 
describes the veteran's marital status as divorced.  The 
informant on the death certificate was M.S., the son of the 
veteran and the appellant.  The address given for the veteran 
and his location at the time of his death was an address in 
[redacted], Iowa that was later determined to be the address of 
M.S., the son of the veteran and the appellant.  

In June 2000, the appellant filed a claim for death benefits.  
The appellant reported that she and the veteran had been 
married in January 1968 and divorced in May 1991.  She 
reported further that they had lived together continuously 
from the date of their marriage.  In September 2000, however, 
the appellant submitted a statement indicating that she and 
the veteran did not live together continuously, but had been 
separated periodically.  According to the appellant's 
statement, she and the veteran had lived together as husband 
and wife in [redacted], Iowa from 1975 to 1991, and in [redacted], 
Iowa, from 1991 to 1993.  In a statement provided in February 
2001, the appellant wrote that after their divorce, she and 
the veteran continued to live together as husband and wife.  
She reported that she would leave from time to time because 
she had gone through three deaths in the family and the 
veteran knew that he was dying.  She noted further that the 
veteran would leave from one to three days to stay with their 
son because the veteran was aware that his illness was taking 
a toll upon her.  

Statements were received from R.S., the veteran's sister-in-
law, and D.G., a friend of the veteran, regarding the 
appellant's marital relationship with the veteran.  They 
reported that the appellant and the veteran were generally 
known as husband and wife, and that they considered the 
appellant and the veteran to be husband and wife.  

During the course of the appeal, the appellant submitted a 
portion of what she had described as a court order, dated in 
June 1991.  The parties involved were not identified.  A 
provision of the order provided that "for the purpose of the 
100 % assignment of this Order to [the appellant], the 
alternate payee, she shall be deemed the surviving spouse in 
the event of the participant's death and a spouse as far as 
any disability/survivorship/pre-retirement joint and survivor 
benefits provisions are concerned."  The divorce decree 
between the appellant and the veteran was also dated in June 
1991, and signed by a judge other than the one signing the 
foregoing court order.  It contained no such survivorship 
provision.  It did require the veteran to pay to the 
appellant $150 per week.  

In a statement dated in January 2002, the appellant wrote 
that she and the veteran lived as husband and wife after the 
divorce until the date of his death.  She stated further that 
the veteran went to their son's home when he was sick because 
the appellant was having health problems.  The appellant 
reported further that she and the veteran lived as husband 
and wife from 1967 to 1991, then divorced, but then lived as 
husband and wife from late 1993 to the date of his death in 
1997.  

In March 2002, the appellant testified at a hearing before a 
hearing officer at the RO.  The transcript of that hearing is 
contained in the reconstructed claims file.  During the 
course of the hearing, a letter from D.W., the daughter of 
the veteran and the appellant, was entered into evidence.  In 
the letter, she wrote that "while it is true my parents did 
not always live together, and were legally divorced, I am 
certain my father always loved my mother, and considered her 
his spouse until the time of his much-too-early death."  

During the hearing, the appellant testified that the veteran 
died at their son's home in [redacted], Iowa, while the 
appellant was living in [redacted], Iowa.  The appellant 
testified further that she and the veteran did not hold 
mutual bank accounts or file joint tax returns because of 
previous financial difficulties in connection with their 
divorce.  She also reported that she and the veteran probably 
lived apart for a year and a half following their divorce.  
The appellant stated that the veteran then moved in with her 
because she and the veteran never quit loving each other and 
caring about each other.  The appellant reported that the 
veteran was always giving her money or otherwise she would 
not have been able to make it.  

During the hearing, the appellant was asked by her 
representative why she and the veteran did not get remarried 
when they began living together.  The appellant responded 
that it was because the veteran was sick, and the veteran 
reportedly said that if he got better they would get 
remarried.  The appellant's representative followed-up by 
asking the appellant the following question:  "So he did 
express to you that he wanted to make your, what you call 
common-law marriage an official marriage, but because of his 
sickness being so severe, and so sudden, that his health just 
didn't allow that?"  The appellant responded that was 
correct.  During the hearing, the Hearing Officer asked the 
appellant if she could recall the date that she and the 
veteran agreed to be married following the divorce.  The 
appellant responded, in part, that "I could give you the 
year.  It was probably 1995.  We talked about getting married 
again.  And like I said, we just talked about getting married 
and we just never got . . . . .  With his two jobs, because 
he worked two jobs always up till the time he actually got 
real severe with his cancer."  Later, the appellant stated 
that "so we just talked about it and all he did was keep 
bringing up how he caused me to have give up my taxes."  The 
appellant testified further that her son, M.S., could not be 
at the hearing because he could not afford to take the time 
off.  

At the hearing, an acquaintance of the veteran and the 
appellant, D.G. testified that he was a good friend of theirs 
and lived as a renter in their home.  He stated that they had 
their own room and he had his.  He also testified that as far 
as he knew, they held themselves out as husband and wife.  


Laws and Regulations

The term "spouse" means a person of the opposite sex who is a 
wife or husband.  The term "wife" means a person whose 
marriage to the veteran meets the requirements of 38 C.F.R. § 
3.1(j).  38 C.F.R. § 3.50.  "Marriage" means a marriage valid 
under the law of the place where the parties resided at the 
time of the marriage or the law of the place where the 
parties resided when the rights to benefits accrued.  38 
U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

Marriage is established by one of several types of evidence 
including a copy of the public record of marriage, an 
official report from the service department as to a marriage 
which occurred while the veteran was in service, or an 
affidavit of the clergyman or magistrate who officiated.  38 
C.F.R. § 3.205(a).  In jurisdictions where marriages other 
than by ceremony are recognized, the marriage may be 
established by the affidavits or certified statements of one 
or both of the parties to the marriage, if living, setting 
forth all of the facts and circumstances concerning the 
alleged marriage, such as the agreement between the parties 
at the beginning of their cohabitation, the period of 
cohabitation, places and dates of residences, and whether 
children were born as a result of the relationship.  This 
evidence should be supplemented by affidavits or certified 
statements from two or more persons who know as a result of 
personal observation the reputed relationship which existed 
between the parties to the alleged marriage including the 
periods of cohabitation, places of residences, whether the 
parties held themselves out as husband and wife and whether 
they were generally accepted as such in the communities in 
which they lived.  38 C.F.R. § 3.205(a)(6).

In the absence of conflicting information, proof of marriage 
which meets the requirements of 38 C.F.R. § 3.205(a), 
together with the claimant's certified statement concerning 
the date, place and circumstances of dissolution of any prior 
marriage may be accepted as establishing a valid marriage, 
provided that such facts, if they were to be corroborated by 
record evidence, would warrant acceptance of the marriage as 
valid.  38 C.F.R. § 3.205(b).

Under Iowa law, a party asserting a common-law marriage must 
prove the following elements:  (1)  present intent and 
agreement to be married, (2) continuous cohabitation, and (3) 
public declaration that the parties are husband and wife.  In 
Re Marriage of Winegard, 278 N.W. 2D 505 (Iowa 1979).  

Further, under Iowa law "there is no presumption that the 
persons are married, and burden of proving marriage rests on 
the party who asserts it, particularly where common-law 
marriage is asserted, and an allegation that a party was not 
married does not thereby require pleader to assume burden of 
proof of non-marriage."  ICA. S 595.1; In Re Estate of 
Fisher, 176 N.W. 2d 801 (Iowa 1970).   

"Since ceremonial marriage is readily available and provides 
unequivocal proof that the parties are husband and wife, 
claims of common law marriage should be closely scrutinized, 
especially where one of the purported spouses is deceased and 
the survivor is asserting such a claim to promote his 
financial interest."  In Re Estate of Fisher, 176 N.W. 2d 
801, 805 (Iowa 1970).

Analysis

The appellant filed for VA survivor's benefits in June 2000, 
almost three years after the death of the veteran.  She has 
essentially alleged that although she and the veteran were 
divorced in 1991, they cohabited in a common law marriage 
relationship from 1993 until the date of his death in 
September 1997, and that she should be recognized as the 
surviving spouse of the veteran on that basis.  

First, the Board acknowledges the appellant's implicit 
allegation that the June 1991 court order that she produced 
establishes that she is the surviving spouse of the veteran.  
VA regulations, however, have no provision permitting the 
relevant regulations in this case to be overridden by an 
Order of a State Court.  This argument, therefore, is without 
legal merit.  

Given the law of the State of Iowa regarding common-law 
marriages, it is theoretically possible that the appellant 
and the veteran entered into a common-law marriage in Iowa.  
However, for the reasons stated below, VA cannot recognize 
the couple's relationship as a valid marriage for VA benefits 
purposes.

As noted above, under Iowa law, the three elements requisite 
to a common-law marriage are (1) present intent and agreement 
to be married, (2) continuous cohabitation, and (3) public 
declaration that the parties are husband and wife.  

In the instant case, the evidence fails to establish the 
first element required for a common-law marriage.  Iowa law 
requires a present, that is, current, intent and agreement to 
be married.  The evidence outlined above contains many 
statements showing that there was no stated agreement 
following the 1991 divorce and prior to the veteran's death, 
between the appellant and the veteran to be married, that is, 
to consider themselves as then currently married.  The 
appellant submitted statements from related and unrelated 
third parties noting their observations that the appellant 
and the veteran appeared as husband and wife, but these 
statements did not attest to any knowledge of an agreement 
between the appellant and the veteran to be married.  

Significantly, during the course of the March 2002 hearing, 
the appellant testified that she and the veteran discussed 
getting remarried, but purportedly due to the veteran's 
health, they never did get remarried prior to his death.  The 
appellant's discussion of their intent to "get remarried" 
is clear evidence that there was not then a present intent 
and agreement between the veteran and the appellant to be 
married.  In other words, if the appellant and the veteran 
had considered themselves to have been married, there would 
have been no need for them to discuss remarriage.  The 
present-intent-to-be-married requirement precludes a common 
law marriage based on an intent to be married at some future 
time.  See State v. Grimes, 215 Iowa 1287, 1289-90, 247 N.W. 
664, 665 (1933) (agreement to live as husband and wife until 
lawfully married does not establish present intent to enter 
into marriage relationship).  

The evidence also shows that M.S., the son of the appellant 
and the veteran, was clearly not aware of any marriage 
agreement between the appellant and the veteran following 
their divorce in 1991.  As the recorded informant on the 
veteran's death certificate, he reported that the veteran's 
marital status was "divorced," and that there was no 
surviving spouse.  Further, the appellant has been unable to 
provide any documentation (e.g., lease agreements, joint bank 
statements, utility bills, tax returns, insurance forms or 
employment records) that the veteran and the appellant 
entered into any legal transactions together, or shared any 
mutual obligations or ownership interests following their 
divorce in 1991.  

On the basis of the evidence of record, the Board is unable 
to conclude that all of the requirements for a valid common 
law marriage in the State of Iowa have been met.  
Essentially, there is no persuasive evidence that the 
appellant and the veteran entered into an agreement to be 
married between their divorce in 1991 and the veteran's death 
in 1997.  While cohabitation of the parties and their 
reputation in the community can be used to strengthen proof 
of present intent and agreement to be remarried, such an 
agreement may not be inferred by cohabitation and reputation.  
In that regard, however, the Board does not reach the 
question of whether there was continuous cohabitation between 
the veteran and the appellant prior to the veteran's death.  
Since the evidence fails to show the first element for a 
valid common-law marriage under Iowa law, the appellant may 
not be recognized as the surviving spouse of the veteran for 
VA purposes.  

The Board notes also that 38 C.F.R. § 3.205(b) clearly 
reflects that evidence meeting the requirement set forth in 
38 C.F.R. § 3.205(a)(6) is dispositive of the question of 
whether a valid common law marriage has been established only 
where there is no conflicting information.  There is a 
considerable amount of conflicting information as to whether 
any of the requisites for a valid common law marriage in the 
State of Iowa have been satisfied.  Accordingly, after 
weighing all of the evidence, the Board concludes that the 
evidence is insufficient to establish under the law of Iowa 
that a common law marriage existed and that the preponderance 
of the evidence of record is against the appellant's claim 
that she is entitled to recognition as surviving spouse of 
the veteran based on a common law marriage in Iowa.  
38 U.S.C.A. § 103; 38 C.F.R. §§ 3.1(j), 3.50.

Under the provisions of 38 C.F.R. § 3.52, a claimant may 
establish a "deemed valid" marriage if certain requirements 
are met including the requirement of entering into the 
marriage without knowledge of an impediment and the 
requirement of continuous cohabitation.  Although the 
appellant and veteran purportedly resided together, the 
evidence does not establish that the appellant believed she 
and the veteran had entered into a valid common law marriage.  
Accordingly, a "deemed valid" common law marriage has not 
been established in this case.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).  Accordingly, the appellant may not be recognized as 
surviving spouse of the veteran based on a common law 
marriage and her claim must be denied.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to recognition as surviving spouse of the veteran 
for purposes of VA death benefits is not established.  The 
appeal is denied.





____________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


